Citation Nr: 0402177	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  03-22 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hepatitis.




REPRESENTATION

Appellant represented by:	The American Legion







ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from June 1943 to June 
1946, and from August 1950 to September 1951.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by the RO, 
which determined that new and material evidence had not been 
submitted to reopen a claim of service connection for 
hepatitis.  

In a VA Form 9, Appeal to Board of Veterans' Appeals, the 
veteran indicated that he wished to appear at a personal 
hearing before a Veterans Law Judge in Washington, DC.  Also, 
in a signed statement attached to that form, the veteran 
indicated that he wished to appear at a personal hearing 
before a Decision Review Officer (DRO).  

In a separate statement received by the RO in August 2003, 
the veteran reiterated his desire for a hearing before a DRO, 
and noted that he might still wish for a hearing before a 
Veterans Law Judge at a later date.  

The requested hearing before a DRO was subsequently 
scheduled, and the veteran was notified of the date and time 
of this hearing in a September 2003 letter from the RO.  
However, in a statement received in November 2003, the 
veteran accredited representative indicated that the veteran 
would be unable to appear for his scheduled hearing.  

Thereafter, in another statement submitted later that month, 
the veteran's representative indicated that the veteran had 
been consulted and did not wish to be rescheduled for a 
hearing.  

In another statement submitted in January 2004, the 
representative clarified that the veteran also wished to 
withdraw his request for a hearing in Washington, D.C.  It 
was also noted that he had no additional evidence to submit 
in support of his claim, and that he wished for his case to 
be submitted to the Board for adjudication.  

Therefore, because the veteran's hearing requests have been 
withdrawn, the Board will proceed with review of his case at 
this time.  38 C.F.R. § 20.702(e) (2003).  



FINDINGS OF FACT

1.  In an April 2000 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for hepatitis.  

2.  The additional evidence received since the RO's April 
2000 rating decision was not previously submitted, relates to 
an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim.  



CONCLUSION OF LAW

The evidence submitted since the RO's April 2000 rating 
decision is new and material; thus, the claim of service 
connection for the residuals of hepatitis is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1103 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Preliminary Matters

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002)).  

In addition, VA has published regulations, which were created 
for the purpose of implementing many of the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002)).  

The Board believes that the evidence has been developed to 
the extent necessary to adjudicate the issue of whether new 
and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
hepatitis.  

As will be discussed in greater detail below, the Board finds 
that new and material evidence has been submitted, and that 
the claim should be reopened.  The Board further, finds that 
additional evidentiary development is necessary before this 
claim can be adjudicated on the merits.  This development 
will be discussed in greater detail in the remand portion of 
this document.  


II.  New and material evidence 

The veteran is seeking service connection for hepatitis.  He 
appears to be contending that he is currently experiencing 
health problems as a result of being diagnosed with hepatitis 
during service.  In particular, he has submitted evidence 
showing that testing revealed elevated liver enzymes in March 
2000 and July 2001, and that he had undergone a hepatitis B 
panel, which was positive for core antibodies and antigens.  

The record reflects that, in August 1954, the veteran filed a 
claim of service connection for "Yellow Jaundice - March 
1951".  Thereafter, in a September 1954 rating decision, the 
RO denied the original service connection for hepatitis with 
jaundice.  

The RO noted that the veteran had been treated from March 
1951 to May 1951 for "infectious hepatitis", which included 
jaundice.  The RO further concluded, however, that 
examination at separation had been negative for any residual 
symptoms of his hepatitis and that there had been no evidence 
of a recurrence of this condition since separation.  That 
decision was not appealed within one year, and became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2003).  

The veteran subsequently attempted to reopen his claim on 
several occasions.  This claim was most recently adjudicated 
in an April 2000 rating decision in which the RO determined 
that new and material evidence had not been submitted to 
reopen the claim.  

The RO essentially concluded that the veteran had failed to 
submit any evidence showing that he had experienced any 
residuals of hepatitis since separation.  That decision was 
also not appealed within one year, and became final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Thereafter, in January 2002, the veteran submitted a 
statement indicating that he wished to reopen his claim of 
service connection for hepatitis.  

In support of his application, he submitted May 2001 clinical 
notes showing that a hepatitis B panel had been done, which 
was positive for core antibodies and antigens.  

In addition, the record reflects that the veteran underwent a 
VA examination in October 2002 for the specific purpose of 
determining whether he was experiencing any residuals of 
hepatitis.  The examiner indicated that testing had revealed 
him to be positive for hepatitis B core antibody with a 
negative hepatitis B surface antigen, which was consistent 
with a prior remote hepatitis B infection.  

The examiner further concluded that there was no evidence 
that the veteran had received medical treatment for hepatitis 
or related complications since his separation from service, 
but that he remained a low level carrier of hepatitis B.  

The Board believes that this evidence bears substantially 
upon the specific matters under consideration as it relates 
to an unestablished fact necessary to substantiate the claim 
and raises a reasonable possibility of substantiating the 
claim.  

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen his claim.  To this extent only, 
the benefit sought on appeal is granted.



ORDER

As new and material evidence has been submitted to reopen the 
he claim of service connection for hepatitis, the appeal to 
this extent is allowed, subject further action as discussed 
hereinbelow.  



REMAND

As discussed, the veteran underwent a VA examination in 
October 2002 for the specific purpose of determining whether 
he was experiencing any residuals of hepatitis.  

The examiner indicated that testing had revealed him to be 
positive for hepatitis B core antibody with a negative 
hepatitis B surface antigen, which was consistent with a 
prior remote hepatitis B infection.  

The examiner further concluded that there was no evidence 
that the veteran had received medical treatment for hepatitis 
or related complications since his separation from service, 
but that he remained a low level carrier of hepatitis B.  The 
examiner also noted that there was no evidence of liver 
failure and that liver enzymes were currently within normal 
limits.  

The Board believes that the findings of the October 2002 VA 
examiner to be somewhat contradictory and to leave some 
question as to whether the veteran has a current disability 
as a result of his in-service diagnosis of infectious 
hepatitis.  

Therefore, the Board concludes that an additional VA 
examination is necessary in order to establish whether the 
veteran has a current disability, and whether such disability 
is related to the veteran's in-service diagnosis of 
infectious hepatitis.  

Accordingly, this case is remanded for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with all pertinent judicial 
precedents and legislative enactments.  
The RO is also free to undertake any 
additional evidentiary development deemed 
necessary.  

2.  The RO should ask the veteran to 
provide a list of the names and addresses 
of any additional doctors and medical 
care facilities (hospitals, HMOs, etc.) 
which have treated him for his claimed 
hepatitis.  He should be provided with 
release forms and asked that a copy be 
signed and returned for each health care 
provider identified.  When the veteran 
responds, the RO should obtain records 
from each health care provider the 
veteran identifies (except where VA has 
already made reasonable efforts to obtain 
the records from a particular provider).  
If these records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, the RO should inform 
the veteran of the records that could not 
be obtained, including what efforts were 
made to obtain them.  

3.  The RO should make arrangements for 
the veteran to be afforded an appropriate 
examination to determine the nature and 
likely etiology of his claimed residuals 
of hepatitis.  The claims folder must be 
provided to the examiner for review in 
conjunction with the examination.  The 
examiner should be advised that he or she 
should review the claims folder, and that 
it would be particularly helpful if he or 
she would become familiar with the 
veteran's documented medical history, 
particularly his service medical records, 
those records showing recent evidence of 
positive hepatitis B core antibodies, and 
VA clinical records in March 2000 and 
July 2001 showing evidence of elevated 
liver function tests.  All necessary 
tests and studies should be conducted, 
and the examiner should review the 
results of any testing prior to 
completion of the report.  Based on 
his/her review of the case, the examiner 
should specifically comment on whether 
the veteran currently has disability due 
to hepatitis that was incurred in or 
aggravated by service.  If a diagnosis of 
hepatitis B is made, the examiner should 
comment on whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that hepatitis B 
is related to the diagnosis of infectious 
hepatitis noted in service.  The examiner 
should also comment on whether the 
veteran currently has any other 
disabilities related to the in-service 
diagnosis of infectious hepatitis.  

4.  The RO should adjudicate the issue of 
service connection for hepatitis.  If the 
benefit sought on appeal remains denied, 
the RO should issue an Supplemental 
Statement of the Case (SSOC), and the 
veteran and his representative should be 
afforded time in which to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



